Title: From John Quincy Adams to Thomas Boylston Adams, 6 November 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 25.
St: Petersburg 6. November 1811.

Since I wrote you last (which the enclosed will shew you was very lately) though I have not have had the pleasure of hearing from you, I have at least enjoyed that of hearing of you—Mr: Ducoster, brought me a letter of 24. July from my Mother, and Mr Ingraham has brought us verbal information three days later—The thread of life, as somebody says in Shakespear is of a mingled yarn; our eagerness to receive letters from home has this year been too often punished as if it were a crime, by the afflictive intelligence which they brought when they did come—For you among others how many an anxious hour have I pass’d since receiving your letter of 7. April.—In my Mother’s last letter she tells me that your health was improved and how have I longed to learn the same from yourself! I have at least the satisfaction of finding that you are becoming daily more distinguished by public notice, and hope I may congratulate you sincerely upon your Judicial dignity—Of the new accession to your family too I have been informed, and heartily wish you joy upon it—Miss Frances Foster, and Miss Louisa Catherine came so near together, that they had almost like to have been twins, if they had not had two fathers and mothers—I pray that your daughter may be as fat and healthy, as by God’s blessing mine has hitherto been—
If my young lady had come one month earlier, I should now in all probability have been halfway upon my passage home—There was a fine ship called the Dorothea, which sailed about the middle of September, for Philadelphia, and in which we might have taken passage—But my wife was not then out of her chamber, and since then there has been no good opportunity of which we could have availed ourselves—I sometimes regret that we are detained here for another Winter—Not on account of the Office which was tendered to me—Upon that subject I may say between you and me, my inclination and my resolution has not varied one iota, since I wrote you on the 10th: of April, when to be sure I expressed my sentiments merely upon speculation little thinking that at that very moment the appointment had been made, which was to put them to so close a test—But because there is so little public business which can employ me here, and that little is now of such minor importance that I cannot divest myself of the opinion, that I could perform more useful service to my Country at home than here—This opinion, with the desire to see again my Parents and Children, and the consciousness of a duty to fulfill in the Education of my two eldest boys, which I cannot fulfill here, often suggest to me moments of uneasiness that I am yet fastened to this extremity of the Eastern Hemisphere.—My wish and intention therefore is to return home the next Summer—But in the present State of the World it is scarcely possible to say whether the Ocean will be navigable for American Vessels the next year. Since the English have given up the blockade of the Baltic at the passage of the Sound, it has been renewed by French privateers—Four American vessels coming here were taken by a French privateer and carried into Dantzig in May last, and their papers sent to Paris, where they have been condemned—Two were taken in August and carried into Copenhagen—papers sent to Paris—Vessels and Cargoes condemned and confiscated—One of these was a brig belonging to Lieutenant Governor Gray—All of them unquestionably American and perfectly neutral—Among the vessels that have sailed from hence for the United States, we know already of two, the Augustus, Captain Flint, and the Horace Captain Leach, which have been taken by the Danes, after having passed Elseneur—Both these vessels had dispatches from me, and letters to my Mother dated 29. July and 12. August—And on Board the Horace was the sheeting for which she wrote to me last Spring, and also a piece which I had sent for my Sister—What the cause, real or pretended for the capture of these vessels was, I do not know, for we have yet nothing but rumours about them, and they are various—I hope however that most if not all of our other vessels which have come into the Baltic this year will escape them, and that all our merchants will be completely warned of the danger that awaits them for the next—If they attempt the passage at Elseneur they may consider it as certain that they will be taken; and if taken, certain to be condemned—
Congress are already in Session, and probably before you receive this letter, will have taken some decisive step to fix the state of our relations with Europe—But I trust that step will not have been taken without a knowledge of the manner in which France is treating us; nor without a cool and deliberate consideration of the effect, which this treatment ought to have upon our course of policy—You know my sentiments with respect to the non-importation Act of the last Session—It pass’d upon the conviction that the Berlin and Milan decrees had been effectually and bona-fide repealed—In all the proceedings of France on that subject, I had seen a Character which was far from deserving the discrimination which was then made on our part, between her and her enemy; but I did and do still respect most highly the motive upon which the Act was adopted—The sacred fulfillment of an honourable promise—At this time I think little doubt can remain upon any mind, concerning the real intentions of France—The dispute whether the Berlin and Milan Decrees have or have not been repealed, is degenerating into a cavil upon Words—Yes!—as to us, they have been repealed—At least I know not of any official act of the French Government, contrary to their Declarations to that effect—But as prohibitory duties are in common sense and common reason always equivalent to prohibition, the Tariff issued cotemporaneously with the declaration that the two decrees were revoked, was substantially a Non-importation Act, pointed directly against us—In form it certainly did not violate our neutral rights, but in substance it was the same thing—By internal regulation, it made the exercise of our neutral rights impracticable with regard to the most profitable part of our Commerce—It satisfied the letter, but not the Spirit of our prior Law—If however all this be admitted, it is clear that our pledge has been completely redeemed—If we promised to our loss, we have made our promise good—We have now a new score of injury and outrage to take up—The depredations of the present year are not committed by virtue of the decrees of Berlin and of Milan, but upon simple orders of the Emperor Napoleon, that all Colonial Merchandizes, coming from whence, and belonging to whom they may, are to be considered as English, and coming from England—therefore to be confiscated—Surely after this, it is perfectly useless to enquire whether the Decrees of Berlin and of Milan, are, or are not repealed.
At the same time it becomes constantly more and more evident that Napoleon is ardently desirous, of a War between the United States and England—A War which would be highly propitious to his purposes, which would hasten undoubtedly the ruin of England, but which would either rivet upon us the fetters of France, or make them so intolerably galling that the feeling our Country, would cast them off for the still more cruel and insufferable manacles of England—Now if there were not other reasons in abundance to deter us from a War with England, one reason equivalent to ten thousand is that he desires we should have it—For the very reason that our neutrality is the state the most unfavourable to his views, I hope we shall adhere inflexibly to it—At present we may with great safety set in substance his enmity at defiance.—And the most effectual way of doing it will be by placing him and his adversary again precisely upon the same footing—Our non importation act, is of all the measures hitherto taken, most seriously and severely felt by England—The course of Exchange is a proof, and an unanswerable proof of its great efficacy—It occasions no doubt many partial inconveniencies in our own Country, but as a defensive weapon it works so well that I should incline strongly to its continuance—But I would apply it, or an equivalent measure without hesitation and without delay to France. And I would assume a tone in Negotiation with her, which should leave no room for anybody to talk of our partiality in her favour—Armstrong’s letter of 10. March—and its effects sufficiently shewed the true tone that ought to be taken with her—When I say I incline to the continuance of the non-importation, I speak of course without a full knowledge of its operations at home; if that should make a repeal expedient, I think it will be difficult to substitute any measure of equal power in its stead—England besides her pauperism and her paper money, is getting upon very bad terms with her allies in Sicily, in Spain, and even in Portugal—She is in a great dilemma between the Cortes of Cadix and the South-American Patriots of Independence—This skein becomes from day to day more entangled, and she will never be able to unravel it.—It will I flatter myself be our policy to keep ourselves cool and calm, and to do nothing to involve us in the Catastrophe which cannot be very remote—
The last week in October we had cold enough to constitute a Washington Winter—Before the close of the month the river was frozen over, strong enough to bear passengers—There was nearly a food deep of Snow, and the Sleighs were in universal circulation—We have now had four or five days of rain and thaw, which have carried off all the Snow, and threaten to break up the river—an accident which happens not oftener than once a Century—Americans are still going to embark from Gothenburg, and I shall suffer no such opportunity to escape me without writing to somebody.—Remember me suitably to your wife and Children, and to all other members of the family—Valemus—Valete.
A.